DETAILED ACTION
Claims 1, 3-5, 8, 16 and 22-25 are presented for examination.
Claim 2, 6, 7, 9-15 and 17-21 are cancelled.
Claims 1, 3 and 8 are amended.
Claims 22-25 are newly presented.
This office action is in response to the amendment submitted on 05-JUL-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been fully considered and are considered moot per cancellation of the rejected claims.  The rejection of 35 U.S.C. 112(b) has been withdrawn.

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:


The written opinion of PCT/US2016/057309 dated 02 May 2019 (hereinafter ‘written opinion’) cites the document WO2015-187142 A1 as teaching the elements of the claim and rendering the claim obvious (lacking an inventive step). Examiner notes WO2015-187142 A1 corresponds to Dusterhoft et al., United States Patent 10,444,388 B2 used in the Non-Final Rejection dated 03/02/2022. In view of the amendments, Examiner finds the reference has been overcome as part of the combination Dusterhoft et al., United States Patent 10,444,388 B2 in view of Hill et al., United States Patent 8,950,482 B2 further in view of Lecerf et al., U.S. Patent Application Publication 2014/0182841 A1. Further, Applicants arguments on pg. 12 of the Applicant Arguments/Remarks dated 07/05/2022 address the reference of Dusterhoft.
However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 22, and 23, specifically

determining a maximum achievable performance metric for the fracturing operation using a fracturing model;
obtaining, during the fracturing operation, distributed optical fiber data from downhole optical fiber sensors of a treatment well in the subterranean formation, wherein the distributed optical fiber data comprise vibration measurement data and temperature measurement data;
determining, during the fracturing operation and based on the distributed optical fiber data indicating vibration spikes and a cooling effect, an active perforation location and an inactive perforation location from a plurality of predetermined perforation locations of the treatment well;
generating, during the fracturing operation and based at least on the active perforation local, a revised fracturing model for the subterranean formation;
performing, during the fracturing operation and based on the revised fracturing model, modeling of the fracturing operation to generate a performance metric;
deciding, during the fracturing operation, to formulate a diversion pill operation for activation of the inactive perforation location based on a comparison of the performance metric to the maximum achievable performance metric;
generating, during the fracturing operation and based at least on the active perforation location, the inactive perforation location and the diversion pill operation, a projected fracturing model for the subterranean formation;
performing, during the fracturing operation, based on the projected fracturing model, modeling of the fracturing operation to generate a projected performance metric; and
deciding, during the fracturing operation, to perform the diversion pill operation based on a comparison of the projected performance metric and one or more of the performance metric and the maximum achievable performance metric

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-5, 8, 16 and 22-25 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146